                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION


JOHN KEITH HEBERT                        CASE NO. 6:19-CV-00410

VERSUS                                   JUDGE JUNEAU

USA ET AL                                MAGISTRATE JUDGE WHITEHURST


                                  JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein, and after an independent review of the record,

determining that the findings are correct under the applicable law, and considering

the Amended Complaint filed on May 24, 2019, Rec. Doc. [8], as Plaintiff's

objections to the Report and Recommendation in the record;

        IT IS ORDERED, ADJUDGED AND DECREED that plaintiff’s

complaint be DISMISSED WITH PREJUDICE as frivolous and for failing to

state a claim for which relief may be granted in accordance with the provisions

of 28 U.S.C. § 1915.

                                         30th
        THUS DONE in Chambers on this _________          May
                                                day of ________________,

2019.



                                                   Michael J. Juneau
                                               United States District Judge
